Appeal by defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered February 4, 1980, convicting him of burglary in the second degree, petit larceny and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We reject defendant’s contention that the People must prove beyond a reasonable doubt that a defendant has prior knowledge that his accomplices were armed with deadly weapons as an element of the offense of burglary in the second degree under section 140.25 (subd 1, par [a]) of the Penal Law. (See People v Mann, 102 Mise 2d 1101; Hechtman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law, § 140.25, pp 47-48; cf. People v Tracey A., 97 Mise 2d 1053.) Titone, J. P., Weinstein, O’Connor and Rubin, JJ., concur.